Title: James Madison to George Blaettermann, 2 January 1830
From: Madison, James
To: Blaettermann, George


                        
                            
                                
                            Dear Sir
                            
                                
                                    
                                
                                
                            Jany 2 1830
                            
                        
                        
                        I have recd yours of Decr. 2020 and am more sorry for the view it has taken of its subject than convinced
                            that it was a necessary view.
                        Premising that I have no authority as Rector, nor any as a Visitor in the view of the Board that as one of
                            the 3 members of the Ex--Come I can only observe with respect to the provided Report of the visitors, that it does not
                            appear to warrant the injurious implication you suppose. The expediency of a Tutor, to assist in the unusual number of
                            modern languages charged on the Professorship, implies merely that the labour & variety of duties, and the
                            probable number of Students, requires assistance, and especially in the case of the languages where the pronunciation was
                            a primary object, and could best be taught by a native, and as the part of the compensation depending on fees, might be
                            increased by the effect of the arrangt. on the number of students, and in any event, wd. be attended with diminution of
                            the labour of the Professor, the reasonableness of allotting a portion of the fees to the assistant seems to speak for
                            itself.
                        With respect to the duty of instructing the Senior Class in the Literatures of the Countries whose languages
                            they study, it seems justly to fall within the Scope of a Professorship in a University, and to be included in an
                            enlightened course of Lectures on the History of a Country. If the Board did not particularise the literary part of [ ]
                            lectures, it is a mark of their confidence in the learning & judgt. wth. which the task will be performed, and if
                            the lectures do the justice whc I presume they will to the topics & obje[cts?] you have selected, I must infer not
                            only the acque[scence] of the visitors but their gratification.
                        It ought not to be omitted that altho no special reference has been made to you in the Report, the Professors
                            without exception are commended for their zeal & ability, and the good will of the Visitors to you personally was
                            manif[ested] by the accommodations & incr{?]ions wch. it was understood wd. be acceptable & advantageous.
                        
                            
                                
                            
                        
                    